COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00048-CR


FINNIS DAVIS II                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1199412D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Finnis Davis II attempts to appeal from the trial court’s order

denying his motion for appointed counsel to file a postconviction motion for DNA

testing.    In its order, the trial court denied Appellant’s motion for appointed

counsel because it found that “there are no reasonable grounds for a Motion for




      1
          See Tex. R. App. P. 47.4.
DNA Testing under Chapter 64.”2 We notified Appellant of our concern that we

lack jurisdiction over this appeal because an order denying the appointment of

counsel to file a postconviction DNA motion is not immediately appealable.3 We

stated that this appeal could be dismissed absent a response showing grounds

for continuing it. Appellant’s response does not provide grounds that would allow

this interlocutory appeal. We therefore dismiss this appeal.4


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 7, 2016




      2
       See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2015)
(providing trial court shall appoint counsel for postconviction DNA proceeding if
convicted person wishes to file DNA motion and is indigent and court “finds
reasonable grounds for a motion to be filed”).
      3
      See Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010);
McCuin v. State, No. 02-15-00459-CR, 2016 WL 673182, at *1 (Tex. App.—Fort
Worth Feb. 18, 2016, no pet.) (mem. op., not designated for publication).
      4
     See Tex. R. App. P. 43.2(f); Gutierrez, 307 S.W.3d at 323; McCuin, 2016
WL 673182, at *1.


                                        2